t c memo united_states tax_court nancy j vincent petitioner v commissioner of internal revenue respondent docket no filed date john f sherwood sr for petitioner jean song for respondent memorandum findings_of_fact and opinion laro judge respondent determined a dollar_figure deficiency in petitioner’s income_tax following trial of this matter we must decide as to whether dollar_figure received by petitioner in settlement of an employment discrimination lawsuit lawsuit is excludable from her income under sec_104 we hold that it is not and whether respondent properly determined that dollar_figure received by petitioner’s attorney was income to petitioner we hold that he did findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner resided in laughlin nevada when this petition was filed petitioner began working for whittier trust co whittier as vice president and director of client administration in date after developing symptoms in petitioner was diagnosed with active peptic ulcer disease on date petitioner was advised that high stress would exacerbate her condition and she therefore requested a 4-day workweek at or around the end of michael casey casey the president of whittier changed her work schedule to a 4-day workweek as a reasonable accommodation of her disability reasonable accommodation casey circulated a company-wide memorandum to this effect on date unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure subsequently relations deteriorated between petitioner and whittier on date casey acting on behalf of whittier sent her a notice of disciplinary action which questioned her honesty because it alleged she had inappropriately accepted gifts from clients on date she received an unfavorable performance appraisal repeating in relevant part many of the allegations set forth in the previous notice of disciplinary action on date she was placed on probation for months on the following day date she was returned to her previous 5-day work schedule on date petitioner was instructed by her doctor sylvia preciado m d preciado to remain off work for weeks because of increased symptomatic complaints related to her gastric ulcer a second doctor ronald p olah m d instructed petitioner on date that she should not return to work at that time by date her condition was improving and preciado advised whittier that she could return to work on date on date whittier terminated petitioner citing as cause her disability leave petitioner filed the lawsuit against whittier casey and other defendants in the los angeles california superior court alleging causes of action under various state and federal laws including one for intentional infliction of emotional distress petitioner voluntarily dismissed with prejudice some of those causes of action including the one for intentional infliction of emotional distress and the court dismissed others pursuant to a motion by whittier for summary adjudication one cause of action remained for trial namely petitioner’s claim against whittier under california’s fair employment and housing act feha cal govt code sec et seq she alleged that prior to and at the time of her termination she had a disability ie ulcers within the meaning of feha that whittier knew of this condition and that whittier wrongfully terminated her as a direct and proximate result of whittier’s actions petitioner alleged she suffered lost wages and emotional distress she did not allege in the feha cause of action that whittier caused or exacerbated her ulcer condition and she voluntarily dismissed with prejudice any such claims in her other causes of action at trial of her lawsuit against whittier petitioner presented facts to support the allegations in her complaint she presented the testimony of economist peter formuzis ph d who testified that as a result of whittier’s actions petitioner had lost dollar_figure in wages and benefits as of the time of trial and that she would lose a net present_value of up to dollar_figure in future wages as a result of the discrimination for a total economic loss of up to dollar_figure at the conclusion of the trial the jury was given a special verdict form with the following nine questions did plaintiff’s ulcer condition substantially limit a major life activity in date did defendant know as of date that plaintiff was physically disabled due to an ulcer condition did plaintiff in date request a reasonable accommodation for physical disability based on an ulcer condition did defendant reduce plaintiff’s workweek from days a week to days a week in date because of a physical disability due to an ulcer condition did plaintiff’s ulcer condition substantially limit a major life activity in date did defendant know or should it have known as of date that plaintiff was physically disabled due to an ulcer condition did defendant remove plaintiff’s reasonable accommodation if any for a physical disability based on an ulcer condition when it reinstated her to a 5-day workweek in date what amount of damages if any is plaintiff entitled to recover did plaintiff prove by clear_and_convincing evidence that defendant acted in a malicious or oppressive manner toward her the jury answered the first seven questions in the affirmative and awarded petitioner dollar_figure in damages without specifying the special and or general damage s to which they related the jury thus found as facts that whittier was aware of petitioner’s ulcer condition knew that she was physically disabled by this condition and nonetheless removed her reasonable accommodation when it reinstated her 5-day workweek in date the jury answered the ninth question in the negative upon motion by petitioner’s attorney the court awarded him dollar_figure in attorney’s fees and costs pursuant to cal govt code sec b petitioner’s total recovery inclusive of attorney’s fees and costs was dollar_figure both parties to the lawsuit ascribed error to the judgment and appealed the case was settled in or around date while the appeal was pending for a lump sum of dollar_figure pursuant to this settlement agreement petitioner received dollar_figure in for back wages and fringe_benefits dollar_figure in for back wages and fringe_benefits dollar_figure in for attorney’s fees dollar_figure in for attorney’s fees and dollar_figure in for personal injuries and emotional distress arising from the ulcer petitioner reported the dollar_figure she received in on her income_tax return and paid the taxes due petitioner did not report on her income_tax return the dollar_figure received for her attorney’s fees and costs nor did she report the dollar_figure received under the settlement agreement for personal injuries and emotional distress as part of this settlement whittier insisted that the agreement contain a paragraph disclaiming any liability for its actions and another paragraph requiring petitioner to indemnify whittier in the event her tax treatment of the settlement proceeds was challenged by the commissioner petitioner had a contingent_fee agreement with her attorney whereby she agreed to pay a percentage of any recovery to him as compensation_for his services in the event attorney’s fees were awarded by a court however that award would constitute her attorney’s sole right to recovery pursuant to the agreement on date respondent issued a notice_of_deficiency to petitioner determining that petitioner should have included as ordinary_income for her dollar_figure of damages as it was not excluded from gross_income by sec_104 opinion petitioner bears the burden of proving by the introduction of probative evidence that the amount set forth in the notice of petitioner’s taxable_year is not before us and we do not consider it deficiency is wrong see rule a 290_us_111 i settlement was not made on account of physical injuries we must decide whether the dollar_figure petitioner received in was properly excluded from her gross_income as damages received on account of personal physical injuries or physical sickness sec_104 sec_61 which mandates that gross_income includes all income from whatever source derived absent a specific statutory exclusion is to be broadly construed commissioner v glenshaw sec_7491 was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances petitioner makes no argument that sec_7491 applies to this case and we conclude that it does not see eg sec_7491 as relevant herein sec_7491 provides that sec_7491 shall apply with respect to an issue only if the taxpayer has complied with the requirements under this title to substantiate any item and the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews petitioner has not produced evidence to establish that any of these requirements are met we apply sec_104 as amended in by the small_business job protection act of publaw_104_188 sec a 110_stat_1838 effective generally for amounts received after date that amendment in relevant part added the modifier physical after personal and before injuries to clarify that amounts received on account of personal injuries must be received for physical injuries and not solely for emotional distress glass co 348_us_426 statutory exclusions from gross_income are construed narrowly see eg 519_us_79 515_us_323 under sec_104 settlement proceeds are excludable from gross_income to the extent the underlying cause of action is based upon tort or tort-type rights and the proceeds were received on account of personal physical injuries or physical sickness see commissioner v schleier supra pincite analyzing sec_104 before its amendment in which added the restrictive modifier physical to limit the scope of personal injuries 102_tc_116 affd in part and revd in part on an issue not relevant herein 70_f3d_34 5th cir shaltz v commissioner tcmemo_2003_173 henderson v commissioner tcmemo_2003_168 respondent concedes petitioner has satisfied the first part of the test and argues only that she has not satisfied the second we therefore decide whether any part of petitioner’s settlement was received on account of personal physical injuries or physical sickness petitioner argues the dollar_figure attributed in the settlement to personal injuries and emotional distress was so received we are not bound by a settlement agreement’s characterization or division of settlement amounts particularly where it appears that one party may not have had a strong motivation to negotiate at arm’s length as to the characterization and or division of the settlement amounts 122_f3d_204 4th cir 87_f3d_682 5th cir robinson v commissioner supra pincite 87_tc_1294 affd 848_f2d_81 6th cir 79_tc_680 affd without published opinion 749_f2d_37 9th cir see also mitchell v commissioner tcmemo_1990_617 affd without published opinion 992_f2d_1219 9th cir our ultimate inquiry as to the character of a payment rests on the payor’s intent or dominant reason for making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir for a payment to be excluded from gross_income under sec_104 the payor must have intended to recompense the payee for a claim arising out of personal physical injuries or physical sickness we may rely on the jury’s verdict as the best evidence in determining a payor’s intent for purposes of sec_104 see 504_us_229 miller v commissioner tcmemo_1993_49 we do so here noting the parties could have entered into a settlement only as to causes of action which were before the trial_court we find two facts determinative of the issue before us first after review of the special verdict form returned by the jury in the lawsuit we do not find that the jury considered any claim by petitioner for personal physical injuries as a basis for the damage award specifically the jury was asked whether whittier knew in and of petitioner’s physical disability due to her ulcer condition whether that condition substantially limited her activity in those years whether she requested and received a shortened workweek as a reasonable accommodation for her injury before date and whether whittier removed that accommodation in date nowhere in this special verdict was the jury asked whether whittier’s actions caused or exacerbated petitioner’s ulcer disease while petitioner’s medical_condition was discussed at length in the lawsuit including the introduction into evidence of photographs of her ulcers this evidence merely established that she was disabled within the meaning of feha and therefore entitled to recover under that statute the jury was never asked we note that the settlement document itself failed to state that the damages were being apportioned to physical personal injuries ab initio depriving the settlement of sec_104 treatment under the amendment to and did not conclude whittier’s actions caused or exacerbated her ulcers and thereby inflicted upon her a physical injury we find that the jury did not conclude whittier’s actions caused her any physical injury and it awarded damages solely on the basis of whittier’s discriminatory actions which caused her lost wages and emotional distress neither of which provide a basis for exclusion_from_gross_income thus the jury verdict underlying the settlement does not support any apportionment of the settlement to personal physical injury damages excludable from gross_income under sec_104 petitioner invites the court to look solely at the settlement agreement to determine the characterization of the dollar_figure we decline to do so in robinson v commissioner supra the taxpayers sued a state bank for failing to release a lien on their property after the jury returned a verdict in their favor for approximately dollar_figure million including dollar_figure million for lost profits dollar_figure million for mental anguish and dollar_figure million in punitive_damages the parties settled the final judgment prepared by the parties allocated percent of the settlement to mental anguish and percent to lost profits we any damages received on account of emotional distress are excludable under sec_104 only to the extent that petitioner paid for medical_care as to the emotional distress see flush language of sec_104 the record shows that petitioner’s insurance paid her medical bills her emotional distress claims therefore do not give rise to excludable income under sec_104 held that this allocation did not control the taxability of the settlement proceeds noting that the settlement was uncontested nonadversarial and entirely tax motivated robinson v commissioner t c pincite we find this language equally applicable to the present case while the underlying litigation was adversarial once whittier agreed to a settlement amount and negotiated the inclusion of the indemnification and release of liability clauses the negotiation as to the characterization of the settlement proceeds ceased to be adversarial petitioner wanted a large portion of the recovery connected to a tortlike personal injury so that she could avoid taxes under sec_104 whittier conversely had no adversarial interest in the classification of the settlement proceeds as it was indemnified from any adverse tax consequences arising from the settlement we also find 102_tc_116 affd in part and revd in part on an issue not relevant herein 70_f3d_34 5th cir inapt given the fact that it was decided under sec_104 as it read before the amendment before amendment that section arguably included mental anguish as a personal injury the section as amended explicitly limits its application to physical injuries thereby excluding purely emotional distress we note that the total amount of the court judgment was dollar_figure including court-awarded attorney’s fees and costs the matter was settled for dollar_figure this dollar_figure reduction is almost exactly percent of dollar_figure approximating petitioner’s expected tax_benefit from the settlement as structured whittier’s only interest in the settlement was resolving the matter and avoiding any future tax consequences from doing so once these concerns were met whittier ceased to be an active_participant in the negotiations and in effect gave petitioner a green light to classify the settlement proceeds in whatever manner she desired that petitioner did so is evident from the disparity between her damages as argued at trial and the ultimate settlement she documented actual lost wages of dollar_figure and argued that she was entitled to up to dollar_figure for total past and future lost wages and benefits as well as emotional distress on account of whittier’s removal of her accommodation the jury awarded her dollar_figure in the settlement she allocated only dollar_figure for past and future lost wages this large reduction in the amount allocable to her lost wages over dollar_figure less than her documented loss of past wages and dollar_figure less than the total of her lost past and future wages was further tax advantaged to her by splitting the receipt of it between years such tax planning from which whittier was insulated by the indemnification clause is not the product of arm’s-length negotiations between adversarial parties see eg robinson v commissioner supra pincite we are not persuaded by such agreements and look beyond the stated form of the settlement to its economic realities id here the non-arm’s-length pretense reflected in the settlement agreement does not reflect the reality of the underlying lawsuit which was submitted to the jury as a discrimination action rather than as one arising from personal physical injuries to petitioner we hold that none of the proceeds received under the settlement agreement fall within the reach of sec_104 ii portion of settlement proceeds paid to petitioner’s attorney we decide whether sums paid to petitioner’s attorney in lieu of a contingent_fee and pursuant to a court award authorized by statute are includable within her gross_income under sec_61 this case was submitted and briefed before the united_states supreme court’s decision in commissioner v banks u s ___ 125_sct_826 in banks the court held that as a general_rule when a litigant’s recovery constitutes income the litigant’s income includes any portion of the recovery paid to an attorney as a contingent_fee in so doing the court explicitly declined to reach the issue of whether sums awarded to an attorney under a fee shifting statute are includable in the client’s gross_income even were we persuaded which we are not by petitioner’s argument that some of her dollar_figure was attributable to emotional distress she would still not prevail as we pointed out supra note petitioner’s situation does not fall within the flush language of sec_104 that would allow her to exclude from her gross_income any damages received for emotional distress petitioner’s contingent_fee agreement with her attorney stated that the attorney would be entitled to a defined percentage of any recovery unless as occurred the attorney received his fees and costs pursuant to a fee shifting statute we are thus presented with the issue which the court in banks did not reachdollar_figure we are not without guidance however the court_of_appeals for the ninth circuit the court to which an appeal of this matter most likely lies has held that a defendant’s payment of a plaintiff taxpayer’s attorney’s fees and costs pursuant to a fee shifting statute constitutes income to the taxpayer 268_f3d_756 9th cir affg tcmemo_1998_364 in sinyard the taxpayers signed with their attorney a contingent_fee agreement similar to the one here the settlement agreement apportioned some of the settlement so as to pay in full the attorney’s fees and costs pursuant to the fee shifting provisions of u s c sec_216 and b the court held that the apportioned funds were attributable to the taxpayers who in the court’s words bound themselves to pay their attorneys one-third of what they received when the defendant satisfied this obligation the sinyards were so much if the attorney’s fees were received under the contingent_fee agreement as opposed to the statute commissioner v banks u s ___ 125_sct_826 would control and the result would be the same the richer that they never laid hands on the money paid to the lawyers does not obliterate their constructive receipt id pincite we agree and hold likewisedollar_figure we therefore sustain respondent’s determination that the dollar_figure paid to petitioner’s attorney in should have been reported by her as income in dollar_figure ______________________________________ we have considered all of the parties’ arguments and rejected those not discussed herein as meritless accordingly decision will be entered under rule petitioner’s reliance on flannery v prentice cal 4th is misplaced we are not bound by state law classifications as to the ownership of income 287_us_103 any contingent attorney’s fees paid_by petitioner on account of her taxable civil settlement would properly be income under commissioner v banks supra and she may not escape this outcome by arguing that because her attorney’s fees and costs were awarded by a civil court pursuant to a statutory fee shifting provision the income is properly attributable to her attorney see 268_f3d_756 9th cir affg tcmemo_1998_364 we are not presented with and do not decide whether petitioner would have been taxed on the attorney’s fees paid to her attorney had she been represented by a nonprofit legal foundation we note with approval respondent’s concession that any sums payable to petitioner’s attorney in are deductible by her in that year as a miscellaneous itemized_deduction subject_to any applicable limitations
